NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ROBERT O'TOOLE,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1935
                                             )
IRIS BEAUGRAND,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Bret Clark of Bret Shawn Clark, P. A.,
Englewood, for Appellant.

Steele T. Williams of Steele T. Williams,
P.A., Sarasota, for Appellee.




PER CURIAM.


             Affirmed.



LaROSE, C.J., and LUCAS, JJ., and LENDERMAN, JOHN C., ASSOCIATE SENIOR
JUDGE., Concur.